Citation Nr: 9904573	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
right eye, secondary to a service-connected disability.

2.  Entitlement to an increased rating for left eye 
blindness, with cataract and post-operative strabismus, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that he has glaucoma of the right eye that is 
proximately due to, or was aggravated by, a service-connected 
disability.

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating issue on appeal has been 
obtained.  

3.  The veteran is presently receiving the maximum schedular 
rating for blindness in one eye, without anatomical loss, 
when the impairment in the other eye is not service 
connected.

4.  The veteran's service-connected left eye blindness does 
not represent an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for glaucoma of the right eye, 
secondary to a service-connected disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's left eye blindness have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

The United States Court of Veterans Appeals (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records dated in April 1951 
show the veteran's right eye was essentially normal.  Visual 
acuity was 20/20.  VA examination in July 1955 noted the 
right eye was normal.  During a VA hospitalization from 
September to November 1958, the veteran reported slight 
redness to the right eye more pronounced with fatigue at the 
end of the day.  Examination of the right eye revealed normal 
findings.  The veteran was instructed to wear "absortive" 
lens for protection from ultraviolet rays to the right eye.  

VA outpatient treatment records dated in January 1992 noted a 
minimal cataract to the right eye.  In March 1992 the veteran 
underwent pars plana lensectomy and vitrectomy to the left 
eye.  The operation report noted no complications.  
Subsequent medical reports noted right eye disorders, without 
opinion as to etiology.

At his personal hearing, the veteran testified that shortly 
after he underwent surgery for the left eye, approximately 5 
years earlier, he developed glaucoma to the left eye and 
later glaucoma and a cataract to the right eye.  Transcript, 
p. 2 (August 1997).  He stated that he believed his right eye 
worked harder because of the left eye disability.  Tr., p. 5.  
He stated that in approximately 1995 he overheard his VA 
medical care providers discussing whether glaucoma could have 
resulted from trauma due to eye surgery, but he did not 
believe this had been noted in his medical record.  Tr., p. 
8.  

VA examination in September 1997 included diagnoses of 
cataract and ocular hypertension to the right eye.  The 
examiner noted there was no evidence of injury to the right 
eye during service, and that the main cause for the veteran's 
decreased vision in that eye was cataract.  There was no 
evidence of glaucomatous visual field loss to the right eye, 
and the disc was normal.  It was also noted that there was no 
evidence that the left eye injury harmed the right eye in any 
way.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has glaucoma of the right eye 
which is proximately due to, or has been aggravated by, a 
service-connected disability.  There is also no competent 
evidence that the veteran has any right eye impairment 
related to active service.  Although the veteran testified 
that VA medical care providers suggested a right eye disorder 
may have been related to the service-connected left eye 
disability, the records documenting his VA outpatient 
treatment do not include an opinion as to this matter.  
Hearsay medical evidence, as transmitted by layperson, cannot 
be sufficient to render veteran's claim well grounded; 
connection between what physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In fact, the only 
medical evidence addressing the possibility of such a 
relationship was the opinion of the September 1997 VA 
examiner which found no evidence that the service-connected 
left eye injury had resulted in any harm to the right eye.

The only evidence of glaucoma of the right eye proximately 
due to, or aggravated by, a service-connected disability is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for glaucoma of the right eye, secondary to a 
service-connected disability.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground his service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Increased Rating Claim
Background

Service medical records show that in November 1950 the 
veteran sustained an injury to the left eye when a piece of 
steel was thrown into his eye while operating a steel buffer.  
An April 1951 report noted the left eye visual acuity was 
fair light perception with ability to determine hand 
movements at one meter.  The diagnosis was unilateral 
blindness, left eye.  There was no evidence of anatomical 
loss of the eye.

In August 1955 the RO granted entitlement to service 
connection for left eye blindness and assigned a 30 percent 
disability rating.  The rating decision also granted 
entitlement to special monthly compensation for the loss of 
use of one eye.

At his personal hearing, the veteran testified that he 
believed his left eye disability warranted a minimum 50 
percent rating.  Tr., p. 2.  He stated that his only recent 
treatment for the left eye had been eye drops to maintain 
pressure due to glaucoma.  Tr., p. 3.  He stated that he had 
worked as an insurance salesman for approximately 10 years 
until 1996.  Tr., p. 4.  He stated that his vision impairment 
caused driving problems, and that he feared losing his 
driver's license.  Tr., p. 6.  He also stated that he had 
been unable to do janitorial work because of his limited 
vision, and that he was unable to recognize family members at 
a distance.  Tr., pp. 6-7.

VA examination in September 1997 included diagnoses, as to 
the left eye, of aphakia, status post penetrating trauma, end 
stage glaucoma with total blindness and aphakic bullous 
keratopathy.  The examiner noted very pale disc, and 
unremarkable macula, vessels and periphery.  The poor view 
was noted as due to corneal edema.  It was also noted that 
the veteran's aphakia and aphakic bullous keratopathy were 
related to trauma, and that the date of onset of glaucoma was 
unknown.  Corrected visual acuity to the nonservice-connected 
right eye was 20/60.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy, 1 Vet. App. 78.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

The Ratings Schedule provides that loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 1 
foot (.30m.) and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at 3 feet (.91m.), lesser 
extents of visions, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 m.), being considered of negligible utility.  38 C.F.R. 
§ 4.79 (1998).

The Ratings Schedule also provides that unhealed eye injuries 
in chronic form are rated from 10 percent to 100 percent 
based on impairment of visual acuity or field loss, pain, 
rest requirements or episodic incapacity combining an 
additional 10 percent rating during continuous active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (1998).  

Traumatic cataract which is preoperative is rated on 
impairment of vision, and on impairment of vision and aphakia 
when the disorder is postoperative.  38 C.F.R. § 4.84a, 
Diagnostic Code 6027 (1998).  For bilateral or unilateral 
aphakia a minimum 30 percent rating is applied not to be 
combined with any other rating for impaired vision, and when 
only one eye is aphakic, the eye having poorer corrected 
visual acuity, if also service-connected, will be rated on 
the basis of its acuity without correction.  When both eyes 
are aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  The combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029 
(1998).

Blindness in one eye, having only light perception, is 30 
percent disabling if visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (1998).  
A higher 40 percent rating is warranted if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066 
(1998).

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (1998).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (1998).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. 
§ 3.383(a).  See 38 C.F.R. § 4.78 (1998).  

At the outset, the Board notes that the benefit sought (i.e., 
an increased rating for the service-connected left eye 
blindness) cannot be granted under Diagnostic Codes 6061 
through 6066 because there is no evidence in the record of 
the anatomical loss of one or both eyes, or bilateral 
blindness, nor has the veteran claimed that that is the case.

The remaining diagnostic codes providing ratings in excess of 
30 percent (i.e., Diagnostic Codes 6067 through 6069) are not 
applicable to the present claim either because their criteria 
for higher ratings are exclusively based on the increase in 
the impairment in the eye that is not blind, which in this 
case is not service-connected. In this regard, the Board 
notes that, while 38 C.F.R. § 4.78 does require that a 
nonservice-connected vision impairment be taken into account 
when initially determining the effect of the aggravation of a 
visual disability, the same regulation also mandates (in its 
second sentence) that, in the event of subsequent increase in 
the disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation, subject to the provisions of 38 
C.F.R. § 3.383(a) (1997) which, in turn, only provides for 
the evaluation of the combination of service-connected and 
nonservice-connected disabilities as if both were service- 
connected when there is blindness in both eyes. See, also, 38 
U.S.C.A. § 1160(a)(1) (West 1991).

The Court, in addressing the two above regulations (§§ 4.78 
and 3.383(a)), construed the first one as specifically 
precluding VA from considering an increase in the disability 
in the nonservice-connected eye when computing the 
aggravation of a disability after the initial rating has been 
made. See Villano v. Brown, 10 Vet. App. 248, 250 (1997).  In 
other words, when a veteran claims that his eye disability 
has increased, presumably because of an increase in the 
vision impairment in the nonservice- connected eye, § 4.78 
requires that the rating be based on the condition of the 
eyes before any subsequent nonservice- connected increase in 
disability. Id. at 250. This does not necessarily mean that 
the vision in the nonservice-connected eye will be considered 
normal.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
However, any increase in the impairment in the nonservice-
connected eye after the initial rating will be disregarded in 
evaluating a claim for an increased rating for the service-
connected eye, which prohibits the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation.  See 38 C.F.R. 
§ 4.14 (1997).

In applying the Villano decision to the present case, the 
Board notes that, when VA originally rated the veteran's 
service-connected left eye, he had 20/20 uncorrected vision 
in the right eye, which represented less impairment than that 
recognized by a 40 percent rating, which requires a 20/50 
impairment.  The service-connected left eye disability was 
rated as 30 percent disabling (the rating for unilateral 
blindness).  The veteran contends that his vision has 
worsened.  However, insofar as the vision impairment in the 
service-connected eye has already been rated as if this eye 
were simply blind, any additional vision impairment must be 
presumed to be attributable to the nonservice-connected eye 
and, since any such additional impairment cannot be 
considered for an increased rating for the service-connected 
eye unless both eyes are service-connected or there is total 
blindness in both eyes, the benefit sought on appeal cannot 
be granted and the Board has no other recourse but to deny 
the claim.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's service-connected disability 
level.  Although the veteran's occupational and social 
activities are curtailed, there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization solely due to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The record shows the 
veteran functioned well prior to a decrease in his visual 
acuity in the nonservice-connected eye.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.



ORDER

Entitlement to service connection for glaucoma of the right 
eye, secondary to a service-connected disability, is denied.

Entitlement to an increased rating for left eye blindness, 
with cataract and post-operative strabismus, is denied.




		
	THOMcAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

